DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on April 23, 2021 has been entered.  Claims 1-2, 4-10, 12-19 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “biasing member” in claim 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) in view of Rachow (U.S. 2020/0290572) and further in view of Robert (FR2674204A1) or Russ (GB2267215A).
In claim 1, Snider discloses a vehicle grille assembly (see illustration of Figure 1 below) comprising a vehicle grille (14; Fig. 1 and ¶ 15) having an interior side and an exterior side (see illustration of Figure 1 below); a grille badge (see Figs. 1 and 4 below) supported on a surface of the exterior side of the grille (Fig. 1); and a washer assembly (4; Fig. 3, ¶ 19-24) disposed adjacent to the grille badge (Fig. 4), the washer assembly having a nozzle (56; Fig. 4, ¶ 19), the nozzle having an aperture (54; Figs. 3-4, ¶19) that sprays fluid (Fig. 4, ¶ 25) when the nozzle is in the operating position.  
Regarding claim 1, Snider is silent to the nozzle being configured to move between a stowed position and an operating position.  The nozzle being stowed on the interior side of the vehicle grille in the stowed position, the nozzle being on the exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge.
As to claim 1, Rachow teaches a nozzle (16; Figs. 1-3, ¶ 18) capable of moving between a stowed position (Fig. 1, ¶18) and an operating position (Fig. 2, ¶18).  The nozzle being stowed on an interior side of the vehicle grille in the stowed position (Fig. 2, ¶ 46), the nozzle being on an exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge (Figs. 1-2, 4,6-7 ¶ 17-18, 61, 62), the washer assembly further comprises a cover (100; Fig. 1, ¶ 46) movably attached to the grille to expose the nozzle (16) when the nozzle moves into the operating position (Fig. 2), the cover being aligned with the grille when the nozzle is in the stowed position (Fig. 1), the cover (100 in Fig. 4, ¶ 18, 56) being spaced with respect to the grille when the nozzle (16) is in the operating position.
However, both Snider and Rachow fail to teach a first supporting structure that telescopically receives the nozzle, and a second supporting structure that telescopically receives the first supporting structure.
Finally in claim 1, Robert or Russ teach a first supporting structure (Robert, 6, Fig. 1; or Russ, 32, Figs. 3-4) that telescopically receives the nozzle (Robert, 7, Fig. 2; or Russ, 38, Fig. 3), and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Snider to have the nozzle configured to move between a stowed position on the interior side of the vehicle grille and an operating position on the outside of the vehicle grille to dispense cleaning fluid toward the grille badge as taught by Rachow in order to hide the nozzle when not in use.  In the stowed position, the nozzle can be flush with or otherwise form a contiguous or continuous surface with the vehicle.  In the operating position, the nozzle is extended outwardly from the vehicle surface and can face a surface, the grille badge, for cleaning. (Figs. 1-2, ¶ 46).  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Snider in view of Rachow to have the nozzle configured to have modified the nozzle as taught in Robert and/or Russ of a first supporting structure that telescopically receives the nozzle, and a second supporting structure that telescopically receives the first supporting structure.  Doing so allows for an improved and greater degree of extension of the nozzle (Russ, Page 3 lines 22-25).

In claim 2, the combination of Snider and Rachow discloses the invention of claim 1.
Regarding claim 2, the combination of Snider and Rachow is silent to the grille having a cavity disposed below the grille badge, the nozzle extending from the cavity when moving from the stowed position to the operating position.  
As to claim 2, Rachow teaches that the grille has a cavity (12; Figs. 1-2, ¶ 20) disposed below the grille badge (100; Fig. 1-2, ¶ 46) the nozzle extending from the cavity when moving from the stowed position to the operating position (¶ 17-18, 46, 61-62).  

In claim 4, the combination of Snider and Rachow discloses the invention of claim 2.
Regarding claim 4, the combination of Snider and Rachow is silent to the washer assembly further comprising a first supporting structure that is operatively connected to the nozzle to form a recessed mounting surface for the nozzle on the interior side of the grille.  
As to claim 4, Rachow teaches the washer assembly further comprising a first supporting structure (14; Fig. 3, ¶ 20) that is operatively connected to the nozzle to form a recessed mounting surface (¶ 18)  for the nozzle on the interior side of the grille (Fig. 1, ¶ 17-18, 46, 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding a first supporting structure as taught by Rachow in order to move from a stowed position (Fig. 1) to an operating position (Fig. 2, ¶18).  
In claim 5, the combination of Snider and Rachow discloses the invention of claim 4.
Regarding claim 5, the combination of Snider and Rachow is silent to the washer assembly further comprising a second supporting structure fixedly mounted to the interior side of the grill, the second supporting structure telescopically receiving the first supporting structure so that the first supporting structure moves between stowed and operating positions.  
As to claim 5, Rachow teaches the washer assembly further comprising a second supporting structure (22; Fig. 1-2, ¶ 19) fixedly mounted to the interior side of the grill (Fig. 1, ¶ 18-19), the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow to fixedly mount to the interior side of the vehicle grille within the first and second supporting structures as taught by Rachow in order to house and hide the nozzle when in the stowed position (¶ 18).  Specifically the vehicle grille assembly and washer assembly having a nozzle of Snider can be modified to fixedly mount the nozzle to the interior side of the vehicle grille within the first and second supporting structures from Rachow and where the first supporting structure moves telescopically with the second supporting structure to move the nozzle between stowed (hiding and not visible) and operating positions (for cleaning visible surfaces of the vehicle) (¶ 18 and 46).
In claim 6, the combination of Snider and Rachow discloses the invention of claim 5.
Regarding claim 6, the combination of Snider and Rachow is silent to the washer assembly further comprising a biasing member operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position.  
As to claim 6, Rachow teaches the washer assembly further comprising a biasing member (84; Figs. 1-3, ¶ 43) operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position (¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding a biasing member as taught by the teachings of Rachow in order to house and hide the nozzle when in the stowed position (Fig. 1, ¶ 18).  Specifically, the vehicle grille assembly and washer assembly having a nozzle of Snider can be modified and combined with Rachow to include a biasing member to move the 
In claim 18, the combination of Snider and Rachow discloses the invention of claim 1.
Regarding claim 18, the combination of Snider and Rachow is silent to wherein the aperture sprays fluid upward away from the nozzle toward the grille badge when the nozzle is in the operating position.
As to claim 18, Snider teaches wherein the aperture (54; Figs. 3-4) sprays fluid upward (Fig. 3, ¶ 19).
As to claim 18, Rachow teaches wherein the nozzle (16; Fig. 2) includes an aperture (48; Fig. 2, ¶24, 25) that sprays fluid away from the nozzle toward the grille badge when the nozzle is in the operating position (¶ 24-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of the combination of Snider and Rachow by adding wherein the nozzle includes an aperture (Rachow) that sprays fluid upward (Snider) away from the nozzle toward the grille badge when the nozzle is in the operating position as further taught by the combination of Snider and Rachow.  Doing so would have allowed a person skilled in the art to have a nozzle that sprays along an axis X (Rachow, ¶ 19) and the axis Z/upward (as shown in Snider, Figure 3).
In claim 19, the combination of Snider and Rachow discloses the invention of claim 6.
Regarding claim 19, the combination of Snider and Rachow is silent to the vehicle grille assembly according to claim 6, wherein a first end of the biasing member is operatively fixed to the nozzle and a second end of the biasing member is fixed to the grille to bias the nozzle into the stowed position.
As to claim 19, Rachow teaches wherein a first end (20; Fig. 2) of the biasing member (84; Fig. 2) is operatively fixed to the nozzle (16; Fig. 2) and a second end (22; Fig. 2) of the biasing member is fixed to the grille (100; Fig. 2) to bias the nozzle into the stowed position.
.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) and Rachow (U.S. 2020/0290572) and Robert (FR2674204A1) or Russ (GB2267215A).
as applied to claim 1 above in view of Terui (U.S. 2005/0200840).
In claim 15, the combination of Snider and Rachow discloses a vehicle (Snider 10; Fig. 1-2; ¶ 17) having the vehicle grille (Snider 14; Fig. 1 and ¶ 15) assembly of claim 1, a detector (Snider 12; Fig. 2, 4), and a grille badge (see Snider Figure 1 below).  
Regarding claim 15, the combination of Snider and Rachow fails to disclose the detector disposed on the interior side of the grille and behind the grille.  Rachow teaches the interior side of the grille and behind the grille (¶ 47) but fails to teach a detector disposed on the interior side of the grille and behind the grille.  
As to claim 15, Terui teaches a vehicle grille assembly (10; Fig. 1, ¶ 24-26) comprising a detector (1; Fig. 1, ¶ 23-25) disposed on the interior side of the grille (art citation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle grille assembly and grille badge of the combination of Snider and Rachow by adding the detector as taught by Terui in order to dispose the detector on the interior side of the grille (Fig. 3, ¶ 12).  Specifically, the vehicle having the vehicle grille assembly and grille badge from the combination of Snider and Rachow can be combined with the detector from Terui 
In claim 16, the combination of Snider, Rachow, and Terui discloses the invention of claim 15 as well as a vehicle (Snider 10, Fig. 1) and a nozzle (Snider 56; Fig. 4, ¶ 19).
Regarding claim 16, the combination of Snider, Rachow, and Terui is silent to a vehicle cleaning having a reservoir tank configured to store cleaning solution, the nozzle being in fluid communication with the reservoir tank.  
As to claim 16, Rachow teaches a vehicle cleaning system (134; Fig. 5, ¶ 58) having a reservoir tank (136; Fig. 5, ¶ 49) capable of storing cleaning solution (138; Fig. 5, ¶ 58), the nozzle (16; Fig. 1, ¶ 18) being in fluid communication with a reservoir tank (¶8, 49, and 58) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of the combination of Snider, Rachow, and Terui by adding a vehicle cleaning system having a reservoir tank to be in fluid communication with the nozzle.  Specifically, the vehicle having the vehicle cleaning system from the combination of Snider and Rachow to include a reservoir tank to be in fluid communication with the nozzle to spray cleaning fluid on vehicle surfaces (¶ 8) to keep the vehicle surfaces clean and to maintain an ample supply of cleaning fluid on reserve (¶ 58).  
In claim 17, the combination of Snider, Rachow, and Terui discloses the invention of claim 16 as well as a controller (Snider 68; Figs. 3 and 7, ¶ 21-29) and the nozzle (Rachow 16; Figs. 1-3, ¶ 18) capable of moving between a stowed position (Rachow Fig. 1, ¶18) and an operating position (Rachow Fig. 2, ¶18, 59-60).  
Thus, in forming the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Snider for use to control the nozzle between the stowed and operating positions as shown in Rachow in order to hide .

Claims 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (U.S. 2014/0270379) in view of Rachow (U.S. 2020/0290572) and Robert (FR2674204A1) or Russ (GB2267215A) .
In claim 7, Snider discloses a vehicle cleaning system (62; Figure 3, ¶ 19) comprising a washer assembly (4; Figure 1) supported to a vehicle grille (14; Fig. 1 and ¶ 15) and being disposed adjacent to a vehicle grille badge (see Figs. 1 and 4 below) of the vehicle grille (Fig. 1); the washer assembly having a nozzle (56; Fig. 4, ¶ 19) to dispense cleaning fluid toward the grille badge (Fig. 4, ¶ 20), the nozzle having an aperture (54; Figs. 3-4, ¶19) that sprays fluid (Fig. 4, ¶ 25) when the nozzle is in the operating position,  and a reservoir tank capable of storing cleaning solution, the nozzle being in fluid communication the reservoir tank (¶ 19).  
In claim 8, Snider discloses a vehicle cleaning system comprising a controller (68; Figure 3 and 7, ¶ 21-29) that controls the vehicle cleaning system (68; Figure 3 and 7, ¶ 21-29).  In claim 9, Snider discloses the vehicle cleaning system comprising a pump (58; Fig. 3, ¶ 26-27) in fluid communication with the reservoir tank, the controller activating the pump to supply water to the nozzle.  In claim 10, Snider discloses the vehicle cleaning system further comprising a timer set in states (104-110; Fig. 7, ¶ 30) electrically connected to the controller to control a period of operation (Figs. 3 and 7-8; ¶ 30-34) of the washer assembly.
Regarding claim 7, Snider is silent to the nozzle configured to move between a stowed position and an operating position, the nozzle being stowed on the interior side of the vehicle grille in the stowed 
Regarding claim 8, Snider is silent to the controller moving the nozzle between the stowed and operating positions.
As to claim 7, Rachow teaches a vehicle cleaning system (134; Fig. 5, ¶ 58) having a nozzle (16; Fig. 1, ¶ 38) capable of moving between a stowed position ( Fig. 1, ¶ 38) and an operating position (Fig. 2, ¶ 38), the nozzle being stowed on the interior side of the vehicle grille in the stowed position and being on the exterior side of the vehicle grille in the operating position to dispense cleaning fluid toward the grille badge (¶ 46-48);  the washer assembly further comprises a cover (100; Figs. 1-2, ¶46) configured to be movably supported with respect to the vehicle grille, the cover being openable (Fig. 2) to expose the nozzle (16; Fig. 2, ¶ 18, 24) when the nozzle moves into the operating position (Fig. 2), the cover being aligned with the grille when the nozzle is in the stowed position (Fig. 1), the cover being spaced with respect to the grille when the nozzle is in the operating position
As to claim 8, Rachow teaches a controller (Fig. 1, ¶ 38) that controls the vehicle cleaning system to move the nozzle between the stowed and operating positions (Fig. 1, ¶ 38).
However, In claim 7, both Snider and Rachow fail to teach a first supporting structure that telescopically receives the nozzle, and a second supporting structure that telescopically receives the first supporting structure.
Finally in claim 7, Robert or Russ teach a first supporting structure (Robert, 6, Fig. 1; or Russ, 32, Figs. 3-4) that telescopically receives the nozzle (Robert, 7, Fig. 2; or Russ, 38, Fig. 3), and a second supporting structure (Robert, 20, Fig. 2; or  Russ, 22, Figs. 3-4) that telescopically receives (Russ, Figs. 2-5) the first supporting structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle and vehicle cleaning system of Snider such that the 
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Snider in view of Rachow to have the nozzle configured to have modified the nozzle as taught in Robert and/or Russ of a first supporting structure that telescopically receives the nozzle, and a second supporting structure that telescopically receives the first supporting structure.  Doing so allows for an improved and greater degree of extension of the nozzle (Russ, Page 3 lines 22-25).
In claim 12, the combination of Snider and Rachow discloses the invention in claim 1.  However, the combination of Snider and Rachow is silent to the first supporting structure is operatively connected to the nozzle to form a recessed mounting surface for the interior side of the grille.  
As to claim 12, Rachow teaches the washer assembly comprising a first supporting structure (14; Fig. 3, ¶ 20) is operatively connected to the nozzle to form a recessed mounting surface for the nozzle on the interior side of the grille (Figs. 1-2, 4, 6-7 ¶ 17-18, 61, 62) and a second supporting structure (22; Fig. 1-2, ¶ 19) mounted to the interior of the grille (Figs. 1-2, 4, 6-7 ¶ 17-18, 61, 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system of Snider by adding a first supporting structure and a second supporting structure as taught by Rachow.  Specifically, the vehicle cleaning system having a washer assembly and nozzle of Snider can be modified to include the teachings 
In claim 13, the combination of Snider and Rachow discloses the invention in claim 12.  However, the combination of Snider and Rachow is silent to the vehicle cleaning system wherein the second supporting structure fixedly mounted to a surface of the interior side of the grille,  
As to claim 13, Rachow teaches a second supporting structure (22; Fig. 1-2, ¶ 19) mounted to the interior of the grille.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle cleaning system of Snider by adding a first supporting structure and a second supporting structure as taught by Rachow.  Specifically, the vehicle cleaning system with a washer assembly and nozzle mounted to a grille from Snider can be combined with Rachow’s second supporting structure mounted to the interior side of the grille.  A person would be motivated to combine a first supporting structure and a second supporting structure so as to provide a foundation for the nozzle, and to better hide the nozzle from view while not in the operating position (¶ 48).
In claim 14, the combination of Snider and Rachow discloses the invention in claim 13.  However, the combination of Snider and Rachow is silent to the vehicle cleaning system wherein the washer assembly further comprises a biasing member operatively connected to the nozzle and the second supporting structure to bias the nozzle into the stowed position.  
As to claim 14, Rachow discloses a biasing member (84; Figs. 1-3, ¶ 43) operatively connected to the nozzle (16, ¶ 18) and the second supporting structure (22; Fig. 1-2, ¶ 19) to bias the nozzle into the stowed position (Fig. 1, ¶ 5).
. 


    PNG
    media_image1.png
    389
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    678
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that all of the claim features must be taught or suggested by the prior art and disclose the elements as arranged in the claim, the combination of Snider in view of Rachow and further in view of Robert or Russ discloses each and every element of claims 1-2, 4-6, 7-10, 12-14 and 18-19, and the combination of Snider in view of Rachow as modified above  and further in view of Terui discloses each and every element of the claims 15-17.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng (CN201276095Y) teaches a telescopic cleaner having two telescopic thrust components mounted in a front bumper of a vehicle.
Robert (FR2671529A1) teaches a retractable windscreen washer with telescopic first piston fixed to a spray apparatus which slides inside a second piston sliding in a cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

/J.E.H./Examiner, Art Unit 3612